       Case 2:20-po-00330-CKD Document 8 Filed 10/15/20 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Federal Defenders Office
3    Assistant for the Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700 Fax: 916-498-5710
5
     Attorneys for Defendant
6    MATTHEW ESCALANTE
7
8
9                               IN THE UNITED STATES DISTRICT COURT
10                             FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                  )   Case No. 2:20-PO-00330-CKD
                                                )
13         Plaintiff,                           )   STIPULATION AND ORDER TO CONTINUE
                                                )   HEARING
14                        v.                    )
                                                )   Date: October 15, 2020
15   MATTHEW ESCALANTE,                         )   Time: 9:30 a.m.
                                                )   Judge: Hon. Carolyn K. Delaney
16         Defendant.                           )
                                                )
17                                              )
18
19           IT IS HEREBY STIPULATED between the parties through their respective counsel,
20   Alstyn Bennett, Special Assistant United States Attorney, and Linda C. Allison, Assistant
21   Federal Defender, attorney for MATTHEW ESCALANTE, that the status conference set for on
22   October 15, 2020 at 9:30 a.m. be continued to November 19, 2020 at 9:30 a.m.
23           This continuance is requested because defense counsel needs additional time to review
24   and discuss the discovery with her client, and to conduct further investigation and discuss plea
25   ///
26   ///
27   ///
28

      Stipulation and Proposed Order to              -1-
      Continue Status Conference
       Case 2:20-po-00330-CKD Document 8 Filed 10/15/20 Page 2 of 2


1    negotiations with the government.
2
     DATED: October 14, 2020                             Respectfully submitted,
3
4                                                        HEATHER WILLIAMS
                                                         Federal Defender
5
                                                         /s/Linda C. Allison
6                                                        LINDA C. ALLISON
                                                         Assistant to the Federal Defender
7
                                                         Attorneys for Defendant
8                                                        MATTHEW ESCALANTE

9
     Dated: October 14, 2020                             McGREGOR W. SCOTT
10                                                       United States Attorney

11
                                                         /s/ Alstyn Bennett
12                                                       ALSTYN BENNETT
                                                         Special Assistant United States Attorney
13
14
15
16                                            ORDER

17          IT IS HEREBY ORDERED that the status conference set for October 15, 2020, be

18   continued to November 19, 2020 at 9:30 a.m.

19          IT IS SO ORDERED.

20
     Dated: October 15, 2020
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order to            -2-
      Continue Status Conference
